Luke, J.
There was conflict in the evidence as to whether the railroad company exercised that degree of care and diligence that would overcome the presumption raised by the statute upon proof that the mule in question was killed by the running of the railroad company’s train’s; and, there being some evidence to authorize the verdict, and the verdict *457being approved by the trial judge, it was not error to overrule the motion for a new trial.
Decided April 11, 1922.
Action for damages; from Wilkes superior court — Judge Shurley. December 27, 1921.
Cumming & Harper, W. A. Slaton, for plaintiff in error.

Clement E. Sutton, contra.


Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.